Title: Schedule I: Estimate of the Expenditure for the Civil List of the United States for the year 1789, 19 September 1789
From: Hamilton, Alexander
To: 


First. In relation to the late Government.For Congress



Dol. 90ths.
Dol. 90ths.


THE annual allowance made by the United States, in Congress assembled, the 23d August 1787, including the salaries of the private Secretary & Steward, house rent, and expences of the household, is thereby fixed at 8,000 dollars per annum; which being estimated to the 3d of March, the time fixed for proceedings to commence under the new constitution, is, 
1,358 82



The salaries to the following officers are computed from 1st of January, to the times to which the late Board of Treasury have issued their warrant for payment, under a presumption, that they were entitled to salary until the delivery of the books, papers, and records of the late Secretary’s Office of Congress, to the Secretary of State.






                    
                      The Secretary of Congress, from 1st of January to the 30th of June at the rate of 2,600 dollars per annum,
                      1,300  
                    






Deputy Secretary, same time, at 800,
400  




One clerk to ditto,





ditto, at 450,
225  




One Clerk to the 7th May, at 450,
158 10




Door-keeper to the 31st March, at 4[0]0
100  




Ditto for taking care of office, for 9 months last past,
  40  





2,223 10





3582  2


For the Department of the Treasury.


Computed from the first of January to the 11th of September, being the day on which the commission of the Secretary of the treasury is dated, and to which time the services of the respective officers were actually continued. Three commissioners of the board of treasury, each at the rate of 2,250 dollars per annum,
4,706 22



Their Secretary at the rate of 1,500 do.
1,045 75



Three clerks do.
450 do
941 23



Messenger & House keeper,
150 do
104 53



Accomptant of the Treasury,
800 do
557 70



Two clerks, at the rate of
450 do
627 45



Register of the Treasury, 1200 do

836 60



One clerk on the books of the public creditors, called debt founded at the Treasury, transfers, &c.
450 do
313 68



One do. on the principal books of the Treasury, in journalizing & posting, ditto,
313 68



One do. in copying fair statements of the public accounts and other transcripts, as required from the treasury books, ditto,
313 68



Two do. on the old accounts of the treasury, & books and accounts of late state commissioners, ditto,
627 45



Treasurer of the United States, at the rate of
1,250 do
871 47



One clerk at the rate of
450 do
313 68



Commissioner for adjusting the accounts of the late secret and commercial committees of Congress, including clerk’s wages, office rent, and other contingencies from the first of January to the 30th June, to which day warrants were issued by the late board of treasury on the presumption before mentioned, at the rate of 1,900 dollars per annum,
950  



This commissioner, in virtue of his appointment by the late board of treasury, is in possession of all the books & papers of those two committees, and it is supposed will claim a compensation until the commissioner of the board expired.





Commissioner for adjusting the accounts in the commissary and quarter-master’s departments from the first of January to the 8th of May, 1789, when the commission expired, at the rate of 1,250 dollars per annum,
444  5



Eight clerks at the rate of 1,250 dollars per annum,
1,279 66



Commissioner for adjusting the accounts in the marine, cloathing and hospital departments, from the 1st of January to the 8th of May, when this commission also expired, at the rate of 1,250 dollars per annum,
444  5



Four clerks, at the rate of 450 dollars per annum,
637 54



One do. from the 1st of January to the 31st of March (the time of his decease) at the rate of 450 dol. per ann.
 112 45





15,441 77


For the Department of War.


Computed from the 1st of January to the 12th of Sept. when a new appointment of the Secretary was made, his services having continued to the period of his reappointment.




Secretary of the department, at the rate of 2,450 dollars per annum,
1,509 65



Three clerks, at the rate of 450 dollars each, Door-keeper and messenger, at the rate of 150 dollars per annum,
941 23



Door-keeper and messenger, at the rate of 150 dollars per annum,
  104 52





2,555 50


Thirteen Loan-officers and Receivers of Taxe


Computed from the 1st of January to the 30th of June, to which time the late board of treasury have settled with the receivers of New-York, New-Jersey and Delaware, the principal of which settlement will be applicable to all; they having been employed both in the receipt & payments of public monies to that time; are now in possession of all papers and records of their respective offices, and it is presumed will claim compensation to a later period, at the rate of 12,450 dollars per an. for thirteen, is

6,225   


For the Department of Foreign Affairs, now comprehended in the Department of State.


Secretary of that department, per annum,
3,500   



His secretary or chief clk. do.
800   



Two other clerks at 450 dol.
900   



Interpreter,
250   



Door-keeper & messenger,
150   



Minister plenipotentiary at the Court of France,
9,000   



His secretary,
1,400   



Charge des Affaires at the Court of Madrid,
3,000   




Consul-general in France,
1,000   



Agent at the Hague,
1,300   





21,300   




49,104 38


The salaries of this department, so far as they have been regulated by the present government, remain as before, except as to clerks, now at a rate not exceeding 500 dols.




For the Officers employed to settle the Accounts between the United States and individual states.


Three commissioners of the general board, each at 2,250 dol. per an. is
6,750   




Deduct for vacancy of 3d commissioner, from 20th April to 7th Aug.
  675





6,075   



Chief clerk, at 600 dollars per an. from 5th August,
245   



Two clerks each 450 dols. per annum,
900   



Messenger & doorkeeper,
150   



Paymaster-general and commissioner of army accounts,
1,250   



Ten clerks, at the rate of 450 dollars, per annum,
4,500   



Two clerks, at the rate of 400 dollars per annum,
800   



Commissioner for the states of South Carolina & Georgia, for preparing the accounts of those states with the United States, in order to settlement by the general board of commissioners, estimated from the 1st of January to the 16th of July, when the business was completed,
679 71



Two clerks for the same time, at the rate of 450 dollars each,
460   





15,059 71


For the Government of the Western Territory.


The governor,
2,000   



Secretary of the government,
740   



Three Judges, at 800 dol. each,
2,400   



Superintendant of Indian affairs, southern department,
1,000   



Geographer of the U. States,
1,500   





7,640   


Pensions on the Civil List.


Isaac Van Vert, John Paulding, David William, A pension of 200 dol. pr. annum




to each, pursuant to an act of Congress of 3d November, 1788, is
600   



Dominique L’Eglise, per act of 8th Aug. 1782, per an.
120   




Joseph Traversie, per act of 8th August 1782,
120   



Youngest children of the late Major General Warren, per act of the 1st July, 1780,
450   



Eldest son of do. per act of 8th April, 1777, estimated,
600   



Youngest son of General Mercer, per act of the 8th April, 1777, estimated at
700   



James McKenzie, Joseph Brussels, John Jordan, per act of 15th September, 1783, entitled to a pension of 40 dollars per annum each,
120   



Elizabeth Bergen, per act of 21st August, 1781,
53 30



Joseph DeBeauleau, per act of 5th August, 1782,
100   



Richard Gridley, per acts of 17th Nov. 1775, and 26th Feb. 1781,
444 36



Lieut. Col. Touzard, per act 27th October, 1778,
360   



George M. White Eyes, an Indian youth, who was lately under the care of Col. George Morgan, at Princeton, New-Jersey, but now in the city of New-York, educated, per act of 13th October, 1781. The expence for 1 year was
354 82





4,022 58


In relation to the present Government.


For the compensation to the President of the U. States,
25,000   



That of the Vice-president
5,000   



That of the members of Congress, computing the attendance of the whole number from the 3d of March to the 22d Sept. both days inclusive, 204 days, say 81 members, at 6 dollars per day,
99,144   



Travelling expences, by estimation, there being no data for accurate calculation,
10,000   



The secretary of the senate at the rate of 1500 dollars per ann. from the 8th of April, being the day of his appointment, to the 22d Sept.
687 50   



Additional allowance from the time of appointment to the 22d Sept. 168 days, at 2 dollars per day,
336   



Principal clerk to the secretary of the senate, from the 8th of May, being the day of his appointment, to the 22d Sept. 138 days, at 3 dollars per day,
414   



Engrossing clerk, same time, at 2 dollars,
276   



Chaplain to the senate, from the 15th April, the time of his appointment, to the 22d Sept. at the rate of 500 dol. per an.
221   



Door-keeper to the senate, from the commencement of the session, being the 3d of March, to the 22d Sept. 204 days, at 3 dollars per day,
612   




Messenger to the senate, from the 8th of April, the time of his appointment, to the 22d of Sept. 168 days, at 2 dollars per day,
336   



To the clerk of the house of represenatives, from the 1st of April, the time of his appointment, to the 22d Sept. both days inclusive, at the rate of 1500 dollars per ann. (5 months, 2 3 ds.)
716 66



Additional allowance from the time of his appointment to the 22d Sept. 175 days, at 2 dollars per day,
350   



Principal clerk in the office of do. from the 1st of April to the 22d of Sept. 175 days, at 3 dollars per day,
525   



Engrossing clerk, from the 29th of May to 22d of Sept. 117 days, at 2 dol. per day,
233   



Chaplain to the house of representatives, from the 1st of May, the time of his appointment, to the 22d Sept. at 500 dollars per annum,
197 21



Door-keeper to the house of representatives, from the 4th of April, the time of his appointment, to the 22d Sept. 172 days, at 3 dols. per day,
514   



(Note. If he is allowed with the door-keeper to the senate, his pay from the commencement of the session, there will be an addition to be made in this place.)




Assistant door-keeper to the house of representatives, from the 4th of April, the time of his appointment, to the 22d Sept. 172 days, at 2 dol. pr day,
344   



Serjeant at arms, from the 12th of May, the time of his appointment, to the 22d Sept. 134 days, at 4 dol. per day,
536   





145,445 37


For the Department of the Treasury.


Secretary of the treasury, from the 11th of Sept. being the day of his appointment, to the end of the year, at 3500 dollars per ann.
1,069 93



Assistant of the Secretary of the Treasury, same time,
1500   
458 42



Three clerks to do. for the same period, at
450   
412 66



Messenger & office keeper do. at the rate of
150   
45 81



Comptroller of the treasury, from the 12th Sept. the time of his appointment, to the end of the year, at the rate of 2000 dollars per annum,
611 10



Principal clerk to do. same time, at the rate of
800   
244 44



Treasurer, from 12th Sept. the time of his appointment, to the end of the year, at 2000 dollars per annum
611 10



Principal clerk to do. same time, at 600 dol. per ann.
183 34



Auditor of the treasury, from 12th Sept. being the time of his appointment, to the end of the year, at 1500 dollars per ann.
458 42



Principal clerk to the auditor, same time, at 600 dollars per ann.
183 34



Ten clerks, being two less than the number heretofore employed by the accomptant and commissioners for settling the accounts of the quarter-masters, commissaries, cloathing and marine departments, and those of the secret and commercial committees; which services, by the present arrangement, devolve on the auditor; estimated for the same period, at the rate of 450 dol. per annum,
1,375   



To the register of the treasury, from 12th Sept. being the time of his appointment, to the end of the year, at 1250 dollars per ann.
381 94



Five clerks in the register’s office, being the number here⟨tofore employed by the⟩ department of the treasury, estimated for the same period with the principal, at the rate of 450 dol. per an.
687 50
6,723   


Department of War.


Secretary of the department, from 12th Sept. being the time of his re-appointment, to the end of the year, at the rate of 3000 dol. per ann,
916 50



Chief clerk for the same period, at the rate of 600 dol.
183 34



Two clerks, same time, at 450 dol. per ann.
275   



Door-keeper & messenger, same time, at 150 dol pr. ann.
45 50
1,420 34


For the Judicial Department.


Computed according to the salaries reported by the committee, viz.




Chief Justice
4,000 per annum.   


Five associate judges, each 3000,
15,000   



Judge of Main District,
800   



New Hampshire,
1,000   



Massachusetts,
1,200   



Connecticut,
1,000   



New York,
1,500   



New Jersey,
1,000   



Pennsylvania,
1,600   



Maryland,
1,500   



Virginia,
1,800   



South-Carolina,
1,800   



Georgia,
1,600   




Kentucky,
800   



Attorney-General,
 2,000   




36,600   



Estimated for 2 months in the year 1789,

6,100   


For Incidental and contingent Expences relative to the Civil List.


Under this head are comprehended foreign contingent expences, news-papers for Congress, printing journals of Congress, stationary & wood, together with the rent of the several offices.




Of the late Congress, from the 1st of Jan. to the 3d March, and of the office of their secretary, to the 30th of June,
486 59



Treasury department for 1 year, estimated
450   



Accomptant’s office to 11th Sept. do. at
150   



Register’s do.   do.
150   



Treasurer’s do. do.
100   



Commissioners for adjusting the commissary & qr. master’s department, to the 8th May,
126 59



Commissioner for adjusting the accounts of the marine, cloathing & hospital departments, to the 8th May,
126 59



Estimate expence for comptroller, treasurer, auditor, and register’s office, in stationary, on the new treasury department, from the 12th of Sept. to the end of the year,
150   



Commissioners of the general board for one year, estimated at
450   



Commissioner of S. Carolina and Georgia, to the 16th July,
76 31



Commissioner of army accounts, for one year,
276 60



Foreign contingent expences, estimated by the late secretary for foreign affairs, who observes, that the contingent expences abroad are uncertain, but he estimates 1 year at
3,000   



Secretary of foreign affairs now comprehended in the department of state, for one year, estimated
350   



Secretary at war, for one year,
800   



Stationary & contingences for 13 loan-officers,
500   



The door-keeper of the house of representatives, his estimate of the contingent expence of the United States, for wood, &c. for the second session,
 669 50





  7,862 18



Dollars
243,377 54



Alexander Hamilton,Secretary of the Treasury.
Treasury Department, September the 19th, 1789.

